Judgment reversed upon the law and new trial granted, costs to abide the event. In our opinion the provisions of the agreements between the partners dated January 1, 1920, and November 17, 1921, bestowed upon the plaintiff the power to collect the claim against the defendant. This was coupled with an irrevocable interest and amounted to an assignment. We also think that from the facts disclosed in the record the assignment was consented to and ratified by the defendant. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.